              Case 1:17-po-00203-SAB Document 40 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-po-00203-SAB

12                                 Plaintiff,            ORDER RE PARTIES’ JOINT MOTION TO
                                                         DISMISS 1) DEFENDANT’S MOTION UNDER 28
13                          v.                           USC SECTION 2255 AND 2) PROBATION
                                                         VIOLATION PETITION; OR IN THE
14   ANGEL BERNABE,                                      ALTERNATIVE, FURTHER REVISED BRIEFING
                                                         SCHEDULE
15                                Defendant.
                                                         (ECF Nos. 22, 31, 35)
16

17          On June 25, 2017, Angel Bernabe (“Defendant”) was cited for improper food storage in violation

18 of 36 C.F.R. § 210(d). (Order Denying Motion to Dismiss, Doc. 30, at 1). On June 26, 2017, Defendant

19 was cited for exceeding the posted speed limit in violation of 36 C.F.R. § 4.21(c); driving without a

20 license in violation of 36 C.F.R. § 4.2 and Cal. Veh. Code § 12500(a); and failing to obey a lawful order

21 in violation of 36 C.F.R. § 2.32(a)(2). Id. The violations occurred in Kings Canyon National Park. Id.

22          On June 26, 2017, Assembly Bill 103 was signed into law which ended the California

23 Department of Motor Vehicle’s ability to suspend license privileges when the sole basis for suspension

24 was that the driver had failed to pay a fine. See https://leginfo.legislature.ca.gov/faces/billTextClient.

25 xhtml?bill_id=201720180AB103 (last visited August 31, 2020).

26          On September 9, 2017, the above referenced action was filed. (ECF No. 1.) Defendant made an

27 initial appearance on September 21, 2017 and pled guilty to driving without a license in violation of 36

28 C.F.R. § 4.2 and Cal. Veh. Code § 12500(a) pursuant to a plea agreement. (ECF No. 6.) The remaining

                                                          1
30
                   Case 1:17-po-00203-SAB Document 40 Filed 08/31/20 Page 2 of 2

 1 counts were dismissed without prejudice. Id.

 2            On February 27, 2018, the Department of Motor Vehicles sent Defendant an “Amended Order of

 3 Reinstatement” stating that the “action taken against [his] driving privileges” had been “set aside under

 4 Section 13551, effective Jun 18, 2017.” (ECF No. 31-1.)

 5            On June 28, 2019, an order and warrant issued for Defendant based on a petition for violation of

 6 probation. (ECF No. 22.) Defendant made an initial appearance on the violation of probation on July

 7 18, 2019, a briefing schedule was entered, and the warrant was recalled. On August 1, 2019, Defendant

 8 filed a motion to dismiss the probation violation which was denied on August 28, 2019. (ECF Nos. 28,

 9 30.)

10            On December 12, 2019, Defendant filed a motion to vacate, set aside, or correct his sentence

11 under 28 U.S.C. § 2255. (ECF No. 31.) On January 22, 2020, a joint motion to dismiss Defendant’s

12 motion under 28 U.S.C. § 2255 and the probation violation probation, or in the alternative to further

13 revise the briefing schedule was filed. (ECF No. 35.) The joint motion seeks to dismiss the probation

14 violation petition and to allow Defendant to withdraw his motion under 28 U.S.C. § 2255. A hearing on

15 the motion was set for March 19, 2020 and the parties requested a continuance. (ECF No. 38.) On

16 August 27, 2020, a hearing on the motion was held and the matter was taken under submission. (ECF

17 No. 39.)

18            Pursuant to the agreement of the parties, IT IS HEREBY ORDERED that:

19            1.       The joint motion to dismiss Defendant’s motion under 28 U.S.C. § 2255 and the

20                     probation violation petition (ECF No. 35) is GRANTED;

21            2.       Defendant Angel Bernabe’s motion to vacate his conviction pursuant to 28 U.S.C. § 2255

22                     (ECF No. 31) is WITHDRAWN; and

23            3.       The probation violation filed June 28, 2019, (ECF No. 22) is DISMISSED.

24 IT IS SO ORDERED.

25
     Dated:        August 31, 2020
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28

                                                          2
30
